Citation Nr: 1421290	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for recurrent major depressive disorder.    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  In a December 2011 rating decision, the RO increased the disability rating to 50 percent for major recurrent depressive disorder.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).      

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

In the March 2012 Form 9 appeal, the Veteran claimed entitlement to a TDIU in conjunction with the claim for an increased initial rating on appeal.  In an August 2013 rating decision, the RO denied the claim for a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an initial increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Therefore, the Board has jurisdiction over this matter.  Id.    

Notice of certification of the appeal for entitlement to an increased rating for recurrent major depressive disorder was provided to the Veteran in April 2012.  The Veteran requested a change in representation after 90 days from the date of certification of the appeal.  However, as the Veteran's prior representative withdrew, good cause for a change in representation after the 90 day period was shown.  See C.F.R. § 20.1304(b) (2013).  Therefore, the request for a change in representation shall be honored.  Id.

Also, additional pertinent evidence was associated with the record after certification of the appeal and after the 90 day period thereafter.  This evidence includes VA treatment records dated from 2012 to 2013, a July 2013 VA examination report, and Social Security Administration (SSA) records.  First, as the non-VA records did not exist prior to the expiration of the 90 day period, good cause is shown for the submission of this evidence after the 90 day period, and the Board may accept this evidence.  See 38 C.F.R. §§ 19.31, 19.37(b), 20.1304.  Second, in a March 2014 letter, the Board solicited from the Veteran a waiver of agency of original jurisdiction (AOJ) consideration of VA treatment records dated July 10, 2013.  See 38 C.F.R. § 20.1304.  In April 2014, the Veteran responded with a waiver of AOJ consideration of "the additional evidence that was submitted in my appeal.  I acknowledge that the Board may, in considering any newly submitted evidence in the first instance, deny my appeal.  Please proceed with the adjudication of my appeal."  Though the waiver solicitation letter only noted VA treatment record dated July 10, 2013, Board finds that the Veteran's intent, as shown by the wording of the waiver, is to waive any additional evidence, to include all VA treatment records and the SSA records received by the Board after certification of the appeal.  As such, a new waiver for VA treatment records and a separate waiver for the SSA records are not necessary, and the Board will consider the additional evidence in the first instance and proceed with adjudication of the appeal.  Id.   

Also, the Board notes that the March 2014 waiver solicitation letter was sent to the Veteran's withdrawn representative.  However, as the Veteran's current representative is with the same firm as the withdrawn representative, and the Veteran has responded with a waiver, the Board concludes that the failure to send the waiver solicitation letter to the Veteran's current representative is harmless error.  


FINDINGS OF FACT

1.  The Veteran's service-connected recurrent major depressive disorder is manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to symptoms including passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances; it is not manifested by total occupational and social impairment.  

2.  The Veteran's service-connected disabilities are recurrent major depressive disorder, rated as 70 percent disabling, and exertional syncope, rated as 20 percent disabling.  The combined evaluation for the Veteran's service-connected disabilities is 80 percent disabling.

3.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, and the Veteran's employment during the appeal period was marginal employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for recurrent major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for a TDIU on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Regarding TDIU, because the Board is granting the benefit sought on appeal, as discussed below, any error as to the duty to notify and assist is harmless error.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication notice by letter in April 2011, which discussed the evidence necessary to support the underlying claim for service connection and the manner with which VA determines disability ratings and effective dates.  Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in May 2011 and in July 2013 for TDIU.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's psychological manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

The Board notes that the record indicates that the Veteran has received private treatment off and on and that these records have not been obtained and associated with the file.  See e.g., May 2011 VA examination.  The Veteran has been given every opportunity to submit these records or authorize the release of these records.  For example, in April 2011 the Veteran was informed that he should return the Form 21-4142's or return the private medical evidence himself.  However, the Veteran did not submit any private treatment records or authorizations to release private medical records.  While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c). The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Also, in August 2013 the Veteran was informed VA records dating from July 1996 to September 2010 were not available and asked if he had any additional evidence to submit to support his claim and he said he did not.  See August 2013 report of general information; see also, 38 C.F.R. § 3.159(e).  VA medical records dating from October 2010 are of record.  Because the Veteran has not provided VA with information needed obtain the private medical records, no further action is necessary, and the Board concludes that VA has complied with the duty to assist.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Increased Rating

The Veteran's service-connected major depressive disorder is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (major depressive disorder).  

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The symptoms listed in the above rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran contends that the 50 percent disability rating does not accurately depict the severity of his condition.  See November 2011 notice of disagreement; March 2012 Form 9 Appeal.

VA treatment records show that throughout the appeal period, the Veteran has received mental health treatment with VA.  During this time, he has consistently felt depressed, worthless or helpless, guilty, stressed, and tired.  He recurrently reports sleeping long hours, having difficulty getting out of bed, and not staying active.  He has lost interest in hobbies and has daily passive thoughts of self-harm.  The Veteran has reported difficulty changing his clothes or performing other daily hygiene routines.  He also reported not taking care of his appearance.  In July 2013 that the Veteran reported he very often feels overwhelmed by physical and mental problems and financial stress.  He is depressed because his service-connected exertional syncope prohibits him from driving, working, and going out and walking by himself.  In July 2013, the Veteran reported difficulty preparing meals, shopping (selecting items, managing money), and managing his own finances.  Speech was normal, affect was appropriate, and thought process was logical and coherent.  The Veteran was diagnosed with moderate recurrent major depressive disorder and given a GAF score of 49.  In June 2013, the Veteran reported that he is unable to become relaxed.  He also reported isolating himself.  In May 2013, he reported that he isolates himself in social situations.  In April 2013, the Veteran was assessed as having moderate depression.  Speech was normal, affect was appropriate, and thought process was logical and coherent.  He was diagnosed with moderate recurrent major depressive disorder, was noted to have poor coping skills, and he was given a GAF score of 49.  In March 2013, the Veteran reported feeling alone and isolated.  In February 2013, he reported a major change in concentration.  In December 2012, the Veteran's mood was mildly depressed and affect was incongruent at times, bright and with full range.  Judgment was assessed as good and insight as fair.  The diagnosis was mild to moderate recurrent major depressive disorder without psychotic features.  A GAF score of 49 was assigned.  In November 2012, the Veteran presented as jovial.  His GAF score was 50-55.  In April 2012, the Veteran's wife reported progressive deterioration of his mood and function to the point that he required elective inpatient treatment.  He had suicidal ideations "every day" but denied any plans or intention of hurting himself.  Insight and judgment were assessed as fair.  The Veteran was given a GAF of 45 and was discharged the next day after agreeing to a follow-up appointment with his psychiatrist.   In August, October and November 2011, the Veteran was given a GAF score of 50.  In October 2011, the Veteran reported that he has not had thoughts about death or killing himself in the past four weeks.  In July 2011, the Veteran reported being irritable and having low energy.  He was given a GAF score of 50.  In May 2011, the Veteran reported being upset about a nightmare which he described as the worst he had ever had.  As a result, his depression level was higher than usual.  He reported difficulty making meals, doing housework, shopping, managing medications, and managing his finances.  He was not motivated to get out of bed and take care of himself.   In one May 2011 VA treatment record, the Veteran was histrionic and pessimistic about everything.  He reported being irritable and having low energy.  He was given a GAF score of 50.  

On VA examination for posttraumatic stress disorder (PTSD) in May 2011, the Veteran complained of feeling tired and depressed all the time, and he reported sleeping 12 or 14 hours a day.  He reported nightmares about being chased by demons.  He stated that he has flashbacks about twice a week, and he reported hyperalertness.  The Veteran feels worthless and no self-respect, and with racing thoughts, usually about death.  He reported that he had worked as a security guard, janitor and a fast food cook.  Currently, he was working part time at a restaurant as a cook.  He worked about 20 hours a week if he was lucky.  The examiner stated that the Veteran's mood was moderately depressed and affect was congruent.  He seemed to be both lethargic and sleepy.  He was pessimistic, but denied active suicidal or homicidal thoughts.  Judgment was fair, and quality of thinking processes was fair to good.  The examiner noted that the Veteran reported symptoms of depression such as poor appetite, hypersomnia, low energy level, low self-esteem, difficulty making decisions, and feelings of hopelessness and helplessness.  This condition has been recurring.  The examiner stated that these symptoms interfered significantly with occupational and social function, in that the Veteran is passive, has low energy and motivation, is sensitive to criticism, and tends to sleep excessively.  He may have difficulty relating to others, such as making and keeping effective interpersonal relationships at times and in recalling information.  He is able to work a part time shift at this time as a fast food cook.  The Veteran was given a GAF score of 55.  The Veteran was diagnosed with recurrent major depressive disorder and a personality disorder by history.  The examiner opined that the Veteran has occasional decrease in work efficiency and periods when he is unable to perform occupational tasks due to symptoms of major depressive disorder.  He is hindered in productivity and efficiency by symptoms such as depressed mood, periodic anxiety, periodic deficits with recall, excessive sensitivity to criticism, excessive sleep, and motivational deficits.  He may become irritated by coworkers and limited in coping with job stress.  

On VA examination in July 2013, the Veteran was diagnosed with recurrent moderate major depressive disorder without psychotic features.  He was given a GAF score of 45.  The examiner stated that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran has daily suicidal thoughts but denies a plan or intent to harm himself.  In the past year he has been passing out daily and feels that he is a burden on his family.  He will not leave his house for fear of falling.  He is upset that he cannot take his dog out for a walk.  The Veteran reported that he is unable to work or do chores due to dizzy spells, and his depression has caused financial stress and made him feel worthless.  He reported that he is a social recluse and has no friends or associates.  He has family in Greenwood, SC with whom he very occasionally interacts.  He has little to no energy, difficulty getting out of bed, and completing hygiene routines.  He sleeps 10 to 16 hours a day.  The Veteran states that he gets "snippy" with his wife.  His appetite is down.  The Veteran reported that sometimes when he first wakes up, he may see writing on the wall, which then scatters as he moves around.  He worked at a restaurant from November 2010 to August 2011 as a cook but was unable to handle the stress or deal with his co-workers and his manager.  He then worked at Walmart as a cashier and cart pusher but was unable to handle the stress and left the job in March 2012.  

The Veteran's symptoms are depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and neglect of personal appearance and hygiene.  During the session, the examiner noted that the Veteran had a couple of staring spells when he seemed distant, and his wife had to call his name until he was again engaged.  Thought processes were organized, but affect is inappropriate at times in that he will be smiling while discussing depressing things in his life.  The examiner stated that the Veteran has no overt visual or auditory hallucinations or delusional ideation.  The Veteran has fear and anxiety about failing constantly and chronic passive thoughts of suicide.  He was alert and oriented to person, place, time and situation.  The examiner stated that the Veteran has low self-esteem and feels worthless.  He has had problems with anger and irritability in previous jobs towards coworkers and bosses due to his anxiety and depression.  He is easily overwhelmed by day to day stress and will have significant difficulty handling stress in a job setting.  He also had staring episodes and dizzy spells and little to no recollection of what was going on during those episodes which would not be productive in any job environment.  He had difficulty making decisions, was socially isolated and withdrawn and felt helpless.  The examiner opined that the Veteran was not capable of securing and maintaining any substantial gainful employment as a result of his major depression.

The Board has considered all of the Veteran's reports that describe his symptoms of major depressive disorder, such as depressed mood, low energy, anxiety, sleep disturbance, and feelings of worthlessness.  The Veteran is certainly competent to describe his observations and the Board finds that Veteran is credible.  

The Board finds that the Veteran's symptoms are more approximated by a 70 percent rating.  The evidence shows that the Veteran's major depressive disorder is manifested by symptoms of passive suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; intermittent inability to perform activities of daily living to include chores and finances; fatigue; irritability; hypersomnia and sleep impairment; anxiety with occasional panic attacks; difficulty in establishing and maintaining effective work and social relationships; isolation from social situations; poor appetite; lack of motivation; low self-esteem; difficulty making decisions; sensitivity to criticism; periodic memory recall deficits; occasional inappropriate affect; decreased concentration; nightmares; and flashbacks of military service.  Further, the greater majority of the Veteran's GAF scores range from 45 to 50, which indicates serious symptoms and serious impairment in social and occupational functioning.  The Veteran's symptoms are contemplated by the criteria for a 70 percent rating.  Further, the lay and medical evidence shows that the Veteran's symptoms are sufficiently severe as to cause deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9434.   

The Board finds that at no time during the appeal period has the evidence demonstrated that his symptoms are so severe as to cause total occupational and social impairment.  The Veteran's speech and thought processes have been consistently logical and coherent since service connection was granted, with the exception of occasional breaks in concentration.  The Veteran's intermittent inability to perform activities of daily living were considered in determining that the Veteran is entitled to a 70 percent evaluation.  The Veteran is consistently oriented to time and place, with the exception of immediately after a fainting episode.  While the Veteran has suicidal thoughts he has also related that he would not act on those thoughts.  Accordingly persistent danger of hurting himself is not shown.  Nor has he indicated an intent to harm others.  Further, though the Veteran is socially isolated, he has reported that he gets along with this wife, and he has maintained a relationship with his niece.  See VA treatment records from 2010 to 2011; May 2011 VA examination.  Further, none of the Veteran's GAF scores range from 31 to 40, which reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Significantly, during the appeal period, symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss for names of close relatives, own occupation, or name are not shown.  Nor does the evidence show that he has symptoms or signs of similar severity as the examples provided for a total rating in the rating schedule.  For these reasons, the evidence does not show that the Veteran has total occupational and social impairment due to his symptoms.  See 38 C.F.R. § 4.130, DC 9434.  

The Board acknowledges that on VA examination in July 2013, the Veteran reported that sometimes when he first wakes up, he may see writing on the wall, which then scatters as he moves around.  See also October 2010 VA treatment record.  The examiner considered the Veteran's statement and opined that the Veteran has no overt hallucinations.  Further, the record includes many detailed complaints by the Veteran over a span of several years, but there are no other complaints of hallucinations and no complaints that these hallucinations have impacted the Veteran's functioning.  As this symptom results in no impairment in functioning and the Veteran has complained of it only twice during the appeal period, the Board does not find that the Veteran has symptoms of persistent delusions or hallucinations.  See 38 C.F.R. § 4.130, DC 9434.

For these reasons, the Board holds that the Veteran's symptoms of major depressive disorder are more nearly approximated by a rating of 70 percent, but no higher.  38 C.F.R. §§ 4.7, 4.130, DC 9434.    

The Veteran's recurrent major depressive disorder is currently rated under DC 9434.  The Board acknowledges that the Veteran has reported symptoms typical of PTSD such as flashbacks and nightmares.  A May 2011 VA treatment record shows that the Veteran reported being upset about a nightmare.  On VA examination in May 2011, he contended that his PTSD is a result of military service while in Saudi Arabia.  He reported a possible incoming of enemy fire, but he is unsure if it happened, and he felt claustrophobic while wearing his gas mask for one two-hour period.  However, the Veteran stated that he "rarely" has intrusive thoughts about the traumatic event, and he is reminded of the gas mask only when he uses his C-pap machine [which includes a face mask].  See also March 2011 VA treatment record.  The Board notes that all the reported psychiatric symptoms were considered in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In sum, the criteria for a 70 percent evaluation are met since effective date of service connection.  At no point during the period of time that is covered by this appeal have the criteria for a total rating been met.  Therefore, staged ratings are not appropriate.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected major depressive disorder.  The Veteran's major depressive disorder is manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to symptoms which include passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; intermittent inability to perform activities of daily living to include chores and finances; fatigue; irritability; hypersomnia and sleep impairment; anxiety with occasional panic attacks; difficulty in establishing and maintaining effective work and social relationships; isolation from social situations; poor appetite; lack of motivation; low self-esteem; difficulty making decisions; sensitivity to criticism; periodic memory recall deficits; occasional inappropriate affect; decreased concentration; nightmares; and flashbacks of military service.  The ratings assigned contemplate these impairments in relation to their impact on the Veteran's social and occupational functioning.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).




TDIU

The Veteran claims that his service-connected disabilities render him unemployable.  See March 2012 Form 9 Appeal.  

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).  

If the criteria for a schedular TDIU are met, the Board must then find whether the service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are major depressive disorder, rated as 70 percent disabling, and exertional syncope, rated as 20 percent disabling.  To calculate the Veteran's combined evaluation, 70 is combined with 20 to show 76.  38 C.F.R. § 4.25, Table I.  76 is then rounded up to 80.  38 C.F.R. § 4.25.  Thus, a combined evaluation for the Veteran's service-connected disabilities is 80 percent.  The schedular requirements are therefore met; and, the Board must now determine whether the Veteran is unable to secure or follow a substantially gainful occupation.  

The SSA records show that the Veteran receives disability benefits for his major depressive disorder and exertional syncope.      

May 2011 VA treatment records show that the Veteran reported that whenever he exerts himself with physical activity or lifts heavy objects, he feels faint and most of the time will have a syncopal episode.  He says he will get dizzy and faint at work.  In November 2011, the Veteran reported that he was having a hard time keeping a job due to his depression.  

An October 2012 letter from the Veteran's VA primary care physician states that due to the Veteran's illnesses [including service-connected and non-service connected disabilities], the Veteran is "permanently disabled and/or 100% unemployable."  She stated that the Veteran "cannot perform and/or hold any meaningful job largely because of his Depressive Disorder, Sleep Apnea, Migraine Headache and recurrent episodes of Syncope and collapse with unknown etiology."

On VA examination in May 2011, the examiner opined that the Veteran has occasional decrease in work efficiency and periods when he is unable to perform occupational tasks due to symptoms of major depressive disorder.  He is hindered in productivity and efficiency due to symptoms such as depressed mood, periodic anxiety, and periodic deficits with recall, excessive sensitivity to criticism, motivation deficits, and excessive sleep.  He may become irritated by coworkers and limited in coping with job stress.  

On VA examination in July 2013, the examiner determined that the Veteran was unable to sustain employment due to his service-connected disabilities.  Regarding major depressive disorder, the Veteran was unable to handle the stress of dealing with his coworkers and manager when he worked at Bojangles.  His last job was at Walmart, and he was unable to handle the stress of the job and left the job in March 2012.  The Veteran has had problems with anger and irritability in previous jobs towards coworkers and bosses due to his anxiety and depression.  The examiner also stated that the Veteran is easily overwhelmed by day to day stress, and he will have significant difficulty handling stress in a job setting.  The examiner concluded that the Veteran is not capable of securing and maintain any substantial gainful employment as a result of his recurrent major depression.  

Regarding the exertional syncope, another examiner in July 2013 stated that the Veteran has staring episodes and dizzy spells and has little to no recollection of what was going on during those episodes, and thus will not be productive in any job environment.  The Veteran reported that he will pass out on average of about 15 times per month.  The examiner noted that the Veteran has episodes of unconsciousness, staring, sudden loss of postural control (akinetic type), abnormalities of mood, and episodes of tremors.  He appears to pass out with any activity that deals with physical activity.  He cannot lift and carry objects, he cannot do repetitive bending and stopping, and he cannot drive.  The examiner opined that these activities make the Veteran unable to secure and maintain gainful physical employment.  The Veteran cannot stand from a seated position or walk for over about 20-30 feet without having to sit or stop due to dizziness.  The examiner opined that these activities negatively affect the Veteran's ability to secure or maintain gainful sedentary employment.  It is also noted that the Veteran passed out in the exam room while doing a heel to toe walk.  He woke up and stated that he did not know where he was.  He appeared dazed and confused.  He was oriented to person only.  

The Board finds that the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected major depressive disorder and exertional syncope.  The Board finds the May 2011 VA examination to be of significant probative value, as it thoroughly evaluated the effect of the Veteran's major depressive disorder on his ability to function in a work-like setting.  The Board also finds that the July 2013 VA examination is of significant probative value, as it thoroughly evaluated both service-connected disabilities and their impact on the Veteran's ability to obtain and sustain employment.  The  July 2013 examiner explained how and to what extent each disability impaired the Veteran's occupational and social functioning.  

The record, and particularly the May 2011 and July 2013 examinations, show that the Veteran's symptoms of major depressive disorder prevents him from getting along with co-workers and bosses and hinders productivity and efficiency in any work-like setting.  The record shows that the Veteran is limited in coping with job stress and criticism.  The July 2013 examiner specifically noted that the Veteran has had problems with anger and irritability in previous jobs towards coworkers and bosses due to his anxiety and depression.  

Thus, the Board finds that the Veteran's service-connected recurrent major depressive disorder and exertional syncope prevent him from sustaining any kind of employment.  The Veteran could not handle the stress or dealing with coworkers and his manager at the restaurant and could not handle the stress of his job at Walmart.  He also had issues with anger and irritability due to his service-connected disability when dealing with coworkers and bosses.  The record, and particularly the July 2013 examination, shows that the Veteran's exertional syncope also contributes to the inability to obtain or retain physical or sedentary employment due to his susceptibility to dizzy spells and fainting.  The July 2013 examiner noted that the Veteran passed out during the examination while simply doing a heel to toe walk.  The SSA records also noted that the objective clinical evidence shows partial motor/ psychomotor seizures, and granted the Veteran disability benefits.  See March 2013 Case Analysis.  

For these reasons, the Board finds that the Veteran's service-connected recurrent major depressive disorder and exertional syncope render him incapable of securing and following substantially gainful occupation.  Further, as discussed above, the Veteran meets the percentage requirements for a schedular TDIU.  The record shows that the Veteran worked at Wal-Mart from August 2011 to April 2012 as a cashier, and at Bojangles from October 2010 to August 2011 as a cook.  See VA Form 21-4192 and 21-8940.  Significantly, the Veteran's earned income from those jobs was less than poverty threshold for one person as prescribed by the U.S. Census Bureau.  See SSA Work History Report; VA Form 21-8940.  Information from the U.S. Census Bureau indicates that the poverty rate for 2011 was $11,484 and for 2012 it was $11,720.  While the Veteran reported in his TDIU claim form that he earned $15,000 in one year, this is not shown by the information received from the restaurant.  From April 2011 through August 2011 he made $3,771.  The Veteran reports that he thereafter earned $7.45 an hour working at Walmart for 30 hears a week.  Accordingly, his earnings for the remainder of the year were approximately $4,470.  In 2012, he only worked for several months.  As such, during the appeal period, the Veteran engaged in work that was not more than marginal employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991) (work that is more than marginal permits the individual to earn a "living wage"); see also M21-1 MR IV.ii.2.F.32.a.  It is also noted that the Veteran lost 35 days due to illness while working at Walmart and 40 days while working at the restaurant.  For these reasons, a TDIU for service-connected disabilities is warranted since the effective date of service connection.  38 C.F.R. §§ 3.340, 4.16(a).  


ORDER

Entitlement to an initial disability rating  of 70 percent for recurrent major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.    

Entitlement to a TDIU for service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.  




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


